Citation Nr: 0803210	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss.

In January 2008, the veteran communicated that he wished to 
withdraw his appeal.


FINDING OF FACT

In January 2008, prior to promulgation of a decision in the 
appeal for service connection for bilateral hearing loss, the 
veteran communicated that he wished to withdraw that appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In January 2008, the veteran's representative submitted a 
written statement, indicating that the veteran had telephoned 
the representative, and had stated that he wished to withdraw 
his appeal for service connection for bilateral hearing loss.  
The Board finds that the veteran's statement, as documented 
in the statement from the representative, satisfies the 
requirements for withdrawing that appeal.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.  As the appeal is dismissed, it is not 
necessary to discuss VA's duties to notify and assist the 
veteran with respect to the claim.


ORDER

The appeal for service connection for bilateral hearing loss 
is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


